DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant; however, has not perfected priority, as a translation of the certified copy of the foreign priority application (Korea 10-2017-0154627) has not been made of record in accordance with 37 CFR 1.55.  Please see MPEP §§ 215 and 216.  For at least this reason, the effective filing date of the claimed invention is 10/29/2018.  Should Applicant; however, perfect their priority, and the foreign priority application support the claimed invention under 112(a), the foreign priority date of 11/20/2017 would become the effective filing date of the claimed invention.  
That being said, Jiang (China Publication No. CN 108297071 A), which Examiner has utilized in the art rejection (please see below), has a publication date of 7/20/2018.  Given that 7/20/2018 is prior to the effective filing date of the present application (which is currently 10/29/2018), Jiang is currently available to the Examiner as prior art under 35 U.S.C. 102(a)(1) (and also 35 U.S.C. 103).  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a driving unit rotatably installed on the main body part and configured to apply pressure to the fingers or release the fingers” of claim 1;
“a manipulation unit turnably installed on the main body part and configured to provide rotational power to the driving unit” of claim 1
“the coupling portion” of claim 8 (see line 3 of claim 8, noting that the term “coupling” is a verb, such that the claim recites a portion for performing the function of coupling, but recites no additional structure to perform the function of coupling).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 3 is objected to because of the following informalities:  On lines 3-4 of the claim, “second finger presser portion” should be changed to “second finger presser .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 10-12 of claim 1 state, “wherein the device is capable of adjusting a fixed position of the tool to be clamped by the plurality of grippers, while attaching or detaching the tool to or from the plurality of grippers.”  This limitation is viewed to be vague and indefinite, because it is unclear if the tool is being clamped by all of the plurality of grippers at once, or if, for example, the tool is only being clamped by a particular one of the plurality of grippers at a given time.  
Line 10 of claim 1 states, “the tool.”  This limitation is viewed to be vague and indefinite, as it is unclear as to which particular tool of the “tools” of claim 1, line 1 that “the tool” is intended to reference.  
Claim 8 recites the limitation “the coupling portion” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Please note that Applicant previously set forth “a coupler” in line 2 of claim 8 not “a coupling portion.”
Claim limitation “the coupling portion” in claim 8, line 3, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (of “coupling”) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification is devoid of structure for performing the claimed function.  The specification simply states the following:
In addition, according to another exemplary embodiment of the device for attaching and detaching tools in a magazine according to the present disclosure, the stopper of the device for attaching and detaching tools in a magazine may include: a coupling portion 
The stopper 120 includes a coupling portion 121 coupled to one side of the main body part 110 by coupling means such as bolting, welding, or riveting, and the bent portion 122 extending from one end of the coupling portion 121 so as to be bent in the direction wherein the base 320 is turned [specification, page 20, lines 11-13];

Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the coupling portion performs the function of coupling.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform any of the following claimed functions:
“[Coupling]” in claim 8, line 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2, as best understood un view of the above rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima (Japan Publication No. JP 59-214534 A).    
Please note that an EPO Machine Translation of Fukushima is relied upon below.
Claim 1:  Figure 2 of Fukushima shows a device for attaching and detaching tools (18+19) in a magazine (B) having a plurality of grippers (C).  Figure 3 of Fukushima shows an exemplary one of the plurality of grippers (C).  As can be seen therein, the exemplary one of the plurality of grippers (C) has two fingers (C2), and each of the two fingers (C2) is connected by a respective leaf spring (C4) to a base end portion (C1) of the exemplary one of the plurality of grippers (C).  Based on the foregoing, the magazine (B) has a plurality of grippers (C) and each of the plurality of grippers (C) has respective fingers (C2).  
	As to the device, it comprises a housing unit having a main body part (12), which as can be seen in Figure 1 of Fukushima, is installed on the support frame (12'+14) of the magazine (B).  
Please note that lines 6-7 of claim 1 set forth, “a driving unit rotatably installed on the main body part and configured to apply pressure to the fingers or release the fingers.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  As a result, the driving unit is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
With respect to Fukushima, the device has a first rotary shaft (4) on which a first gear (5) is installed.  The device further includes the aforementioned second rotary shaft (11) on which a second gear (6) is installed.  When the first rotary shaft (4) is set in rotation, the first gear (5) is also set in rotation.  Since the second gear (6) engages the first gear (5), it in turn is set in rotation by said first gear (5).  Rotation of the second gear (6) then provides for rotation of the second rotary shaft (11), which in turn provides for indexing of the magazine (B).  By indexing a given one of the plurality of grippers (C) such that it is in position to either receive therein a given tool (18+19) or have the given tool (18+19) removed therefrom, the combination of the first rotary shaft (4), first gear (5), second rotary shaft (11), and second gear (6) are causing pressure to be applied to the fingers (C2) of the given one of the plurality of grippers (C) or the fingers (C2) to be released.  This is because when the given tool (18+19) is received, pressure is applied to the fingers (C2) of the given one of the plurality of grippers (C).  When the given tool (18+19) is removed from the given one of the plurality of grippers (C) though, the fingers (C2) are released as they are no longer grasping the given tool (18+19). Thus, the first rotary shaft (4),  first gear (5), second rotary shaft (11), and second gear (6) combine, as broadly claimed, to apply 
Based on the foregoing, the combination of the first rotary shaft (4), first gear (5), second rotary shaft (11), and second gear (6) constitute an equivalent of the “driving unit.”  This is because the combination of the first rotary shaft (4), first gear (5), second rotary shaft (11), and second gear (6) carry out the function that is specified in lines 6-7 of the claim, the function being “apply pressure to the fingers or release the fingers.”  Also, the combination of the first rotary shaft (4), first gear (5), second rotary shaft (11), and second gear (6) isn’t excluded by any explicit definition that is provided in Applicant’s specification.  Lastly, the combination of the first rotary shaft (4), first gear (5), second rotary shaft (11), and second gear (6) of Fukushima performs the identical function that is specified in the claim (apply pressure to the fingers or release the fingers), and produces substantially the same results as the “driving unit (200)” of Applicant.  Therefore, the combination of the first rotary shaft (4), first gear (5), second rotary shaft (11), and second gear (6) of Fukushima is an equivalent of the “driving unit (200)” of Applicant, and as a result, will hereinafter be referred to by Examiner as the “driving unit.”  Please note that the driving unit is “rotatably installed on” the main body part (12), since at least the second rotary shaft (11) and second gear (6) of the driving unit are directly installed on the main body part (12) (see Figure 1) and are rotatable elements.
Please note that lines 8-9 of claim 1 set forth, “a manipulation unit turnably installed on the main body part and configured to provide rotational power to the driving unit.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by manipulation unit is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
With respect to Fukushima, the device is further shown in Figures 1 and 2 as having a third rotary shaft (4') on which a third gear (2) is mounted via a one-way clutch (3).  After said third rotary shaft (4'), third gear (2), and one-way clutch (3) are set in rotation by actuation of an air cylinder (1) having an integral rack, rotational power is supplied to the driving unit.  This is because said third rotary shaft (4'), third gear (2), and one-way clutch (3) are connected to the first rotary shaft (4) of the driving unit (see at least Figure 1).  As such, the third rotary shaft (4'), third gear (2), and one-way clutch (3) combine to provide rotational power to the driving unit.  
Based on the foregoing, the combination of the third rotary shaft (4'), third gear (2), and one-way clutch (3) constitutes an equivalent of the “manipulation unit.”  This is because the combination of the third rotary shaft (4'), third gear (2), and one-way clutch (3) carries out the function that is specified in lines 8-9 of the claim, the function being “provide rotational power to the driving unit.”  Furthermore, the combination of the third rotary shaft (4'), third gear (2), and one-way clutch (3) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the combination of the third rotary shaft (4'), third gear (2), and one-way clutch (3) performs the identical function that is specified in the claim (provide rotational power to the driving unit), and produces substantially the same results as the corresponding “manipulation unit (300)” of Applicant.  As such, the combination of the third rotary shaft (4'), third gear (2), and one-way clutch (3) of Fukushima is an equivalent of the “manipulation unit (300)” of Applicant, and as a result, will hereinafter be referred to as the “manipulation unit.”  Note that the manipulation unit is “turnably installed on” the main body part (12), since the elements of the manipulation unit (third rotary shaft (4'), third gear (2), and one-way clutch (3)) 
Lastly, the device is capable of adjusting a fixed position of the given tool (18+19) to be clamped by the plurality of grippers (C) while attaching or detaching the given tool (18+19) to or from the plurality of grippers by turning the manipulation unit.  For example, in removing the given tool (18+19) from the chuck (17) of Fukushima’s spindle (16), the given tool’s (18+19) fixed position is being adjusted in that the given tool (18+19) will now be fixed to a selected one of the plurality of grippers (C) rather than the chuck (17).  This occurs during attachment of the given tool (18+19) to the selected one of the plurality of grippers (C), after the selected one of the plurality of grippers (C) has been indexed into a receiving position through turning/rotation of the manipulation unit.  

Claim 2:  With regards to the driving unit, it comprises the first rotary shaft (4), first gear (5), second rotary shaft (11), and second gear (6).  As to the first rotary shaft (4), it is installed to be coupled to a part (outer periphery) of the main body part (12) by way of the first gear (5), the second gear (6), and the second rotary shaft (11).  As to the first gear (5), it is shown in each of Figures 1 and 2 as being installed on the first rotary shaft (4).  Moreover, the first gear (5) is configured to rotate in a direction that is the same as a direction in which the manipulation unit is turned.  This is because the first rotary shaft (4), on which the first gear (5) is installed, is connected to and rotates with the third rotary shaft (4') of the manipulation unit.  
	As to the second rotary shaft (11), it too is installed on a part (outer periphery) of the main body part (12).  Also, as can best be seen in Figure 1, the second rotary shaft (11) is installed so as to be in parallel with and spaced apart from the first rotary shaft (4).  Lastly, the second gear (6) is installed on the second rotary shaft (11) and it is installed such that it engages .  

Claim 1, as best understood un view of the above rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korea Publication No. (KR 100655316 B1) (hereinafter KR '316).  
KR '316 was cited by Applicant on the IDS filed on 5/14/2020.  In rejecting claim 1, Examiner is relying upon the translation of KR '316 that Applicant furnished on 5/14/2020.  
Claim 1:  Figures 1-3 of KR '316 shows a device (20) for attaching and detaching tools in a magazine (10) having a plurality of grippers (12), and each of the plurality of grippers (12) has a respective set of fingers (13).  Next, as can best be seen in Figure 1 of KR '316, the device (20) comprises a housing unit having a main body part that is installed on a support frame (5) of the magazine (10) via a bracket (6).  Figure 1 has been annotated and has provided below so as to point out the main body part, frame, and bracket.  

    PNG
    media_image1.png
    651
    1029
    media_image1.png
    Greyscale

“a driving unit rotatably installed on the main body part and configured to apply pressure to the fingers or release the fingers.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  As a result, the driving unit is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
With regards to KR '316, the device (20) is shown in at least Figures 1-3 as comprising first and second levers (70a, 70b), which interface with proximal ends of the fingers (13) of a given one of the plurality of grippers (12).  Depending upon the position of the handle (32) of the device (20), the first and second levers (70a, 70b) rotate about hinge pins (71) between a position in which they (70a, 70b) apply pressure to the fingers (13) and a position in which they (70a, 70b) release the fingers (13).  Note that Figure 5 shows the first and second levers (70a, 70b) as rotating about the hinge pins (71), such that they (70a, 70b) are rotatably installed on the main body part, between said positions.  
Based on the foregoing, the first and second levers (70a, 70b) constitute an equivalent of the “driving unit.”  This is because the first and second levers (70a, 70b) carry out the function that is specified in lines 6-7 of the claim, the function being “apply pressure to the fingers or release the fingers.”  Also, the first and second levers (70a, 70b) aren’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the first and second levers (70a, 70b) of KR '316 perform the identical function that is specified in the claim (apply pressure to the fingers or release the fingers), and produce substantially the same results as the “driving unit (200)” of Applicant.  Therefore, the first and second levers (70a, 70b) of KR '316 are an equivalent of the “driving unit (200)” of Applicant, and as a result, will hereinafter be referred to by Examiner as 
Please note that lines 8-9 of claim 1 set forth, “a manipulation unit turnably installed on the main body part and configured to provide rotational power to the driving unit.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  As a result, the manipulation unit is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
With regards to KR '316, the device (20) is shown in at least Figures 2 and 3 as comprising the handle (32), a return spring (50), a cam follower (40), cam grooves (36a, 36b) that are formed in a cam shaft (30), a lever slider (60), and a cam (34).  Depending upon the direction that the handle (32) is rotated, the cam shaft (30) will be spun accordingly, and one of the cam grooves (36a, 36b) will interface with the cam follower (40) when the handle is done being rotated.  This rotation in turn will cause the return spring (50) to compress or to be restored, the lever slider (60) to slide, the cam (34) to rotate and in turn cause the driving unit (70a, 70b) to rotate about the hinge pins (71) between the positions in which the driving unit (70a, 70b) applies pressure to or releases the fingers (13).  As such, the handle (32), return spring (50), cam follower (40), cam grooves (36a, 36b), lever slider (60), and cam (34) combine to provide a rotational power to the driving unit (70a, 70b).
Based on the foregoing, the combination of the handle (32), return spring (50), cam follower (40), cam grooves (36a, 36b), lever slider (60), and cam (34) constitutes an equivalent of the “manipulation unit.”  This is because the combination of the handle (32), return spring (50), 
Lastly, the device (20) is capable of adjusting a fixed position of the tool to be clamped by the plurality of grippers (12), while attaching or detaching the tool to or from the plurality of grippers (12) by turning the manipulation unit.  This will now be explained.  When the manipulation unit is actuated such that pressure is applied to the proximal ends of the fingers (13), said fingers (13) will begin to loosen their grip on the tool, which is being held by the given one of the plurality of grippers (12) with which the fingers (13) are associated.  In contrast, when the pressure is alleviated such that the fingers (13) are released, said fingers (13) will firmly grip the tool there between.  Noting this, by toggling between applying pressure and not applying pressure to the proximal ends of the fingers (13), a fixed position of the tool will be adjusted as the tool .  

Claims 1-4, as best understood un view of the above rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (China Publication No. CN 108297071 A).    
Please note that an EPO Machine Translation of Fukushima is relied upon below.
Claim 1:  Figure 1 of Jiang shows a device for attaching and detaching tools in a magazine having a plurality of grippers (23).  As can be seen in annotated Figure 1 of Jiang (next page), each of the plurality of grippers (23) has two respective fingers.  Please be advised that each of the plurality of grippers (23) is capable of holding a respective tool simply by providing a respective tool for each of the plurality of grippers (23) to hold.  Additionally/Alternatively, the plurality of grippers (23) are capable of working in tandem to hold a long tool, like the long item shown in Figure 4, for example, simply by providing a long tool for the plurality of grippers (23) to hold.  

    PNG
    media_image2.png
    889
    958
    media_image2.png
    Greyscale

	As to the device, it has a housing unit (15+24) having a main body part (24) that is installed on a support frame (13) of the magazine by a connecting shaft (14).  
Please note that lines 6-7 of claim 1 set forth, “a driving unit rotatably installed on the main body part and configured to apply pressure to the fingers or release the fingers.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  As a result, the driving unit is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
With regards to Jiang, attention is directed to Figure 2.  As can be seen within Figure 2, a first gear (20) and a second gear (19) are associated with the pictured gripper (23) of the plurality of grippers (23).  Note that the first gear (20) has a first lower portion (21) from which a first 
Based on the foregoing, the combination of the first gear (20), second gear (19), first lower portion (21), second lower portion (21), first finger presser (22), and second finger presser (22) constitute an equivalent of the “driving unit.”  This is because the combination of the first gear (20), second gear (19), first lower portion (21), second lower portion (21), first finger presser (22), and second finger presser (22) carry out the function that is specified in lines 6-7 of the claim, the function being “apply pressure to the fingers or release the fingers.”  Also, the combination of the first gear (20), second gear (19), first lower portion (21), second lower portion (21), first finger presser (22), and second finger presser (22) isn’t excluded by any explicit definition that is provided within Applicant’s specification.  Lastly, the combination of the first gear (20), second gear (19), first lower portion (21), second lower portion (21), first finger presser (22), and second finger presser (22) of Jiang performs the identical function that is specified in the claim (apply pressure to the fingers or release the fingers), and produces substantially the same results as the “driving unit (200)” of Applicant.  Therefore, the combination of the first gear (20), second gear (19), first lower portion (21), second lower portion (21), first finger presser (22), and second finger presser (22) of Jiang is an equivalent of the “driving unit (200)” of Applicant, and as a result, will hereinafter be 
Please note that lines 8-9 of claim 1 set forth, “a manipulation unit turnably installed on the main body part and configured to provide rotational power to the driving unit.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  As a result, the manipulation unit is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
With regards to Jiang, it can be seen in Figure 2 that the device has an output wheel (16) that is rotatably installed on the main body part (24).  When the output wheel (16) is actuated by a rotating motor (17), the output wheel (16) provides rotational power to driving unit, specifically to the first gear (20) of the driving unit, via a belt.  
Based on the foregoing, the output wheel (16) constitutes an equivalent of the “manipulation unit.”  This is because the output wheel (16) carries out the function that is specified in lines 8-9 of the claim, the function being “provide rotational power to the driving unit.”  Furthermore, the output wheel (16) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the output wheel (16) performs the identical function that is specified in the claim (provide rotational power to the driving unit), and produces substantially the same results as the corresponding “manipulation unit (300)” of Applicant.  As such, the output wheel (16) of Jiang is an equivalent of the “manipulation unit (300)” of Applicant, and as a result, will hereinafter be referred to as the “manipulation unit (16).”  It is noted that the 
Lastly, the device is capable of adjusting a fixed position of the tool to be clamped by the plurality of grippers (23), while attaching or detaching the tool to or from the plurality of grippers (23) by turning the manipulation unit.  This will now be explained with respect to the instance in which a long tool, for example, is grasped by the plurality of grippers (23).  (The grasping of the long tool would be in the same manner in which the long item shown in Figure 4 is grasped by said plurality of grippers (23)).  Noting this, when the manipulation unit (16) of one of the plurality of grippers (23) is actuated, depending upon the direction in which the manipulation unit (16) is rotated, the fingers of the one of the plurality of grippers (23) will either open or close.  Noting this, by toggling between opening and closing of the fingers, the fixed position of the tool is adjusted as the tool moves at least slightly.  This is because the tool will alternate between being held firmly at each end thereof by the plurality of grippers (23) when the fingers of each of the plurality of grippers (23) are firmly grasped there around and being grasped at only one end thereof when the fingers of the one of the plurality of grippers (23) have been released.  That is to say that by toggling between applying pressure to and releasing said pressure from the one end of the long tool between closing and opening of the fingers of the one of the plurality of grippers (23), the fixed position of the tool will move at least slightly.  Thus, in at least this way, the device is capable of adjusting the fixed position of the tool to be clamped by the plurality of grippers (23), while attaching or detaching the tool to or from the plurality of grippers (23) by turning/rotating the manipulation unit (16).

Claim 2:  As was described above in the rejection of claim 1, the driving unit includes each of the first gear (20), second gear (19), first lower portion (21), second lower portion (21), first 
As to the second rotary shaft, it too is installed on a part of the main body part (24), and it is disposed such that it is in parallel and spaced apart from the first rotary shaft.  Be advised that the second rotary shaft is the element on which the second gear (19) is rotatably installed.  As to the second gear (19), it is shown in at least Figures 1 and 2 of Jiang as being in engagement with the first gear (20).  Due to this configuration, the second gear (19) rotates in a direction opposite to the direction in which the first gear (20) rotates.

Claim 3:  As can best be seen in Figure 2, the first gear (20) comprises the aforedescribed first finger presser (22) that is provided at the lower portion (21) of the first gear (20).  Note that the first finger presser (22) is configured to press one finger of the fingers.  With regards to the second gear (19), it comprises the aforedescribed second finger presser (22) that is provided at the lower portion (21) of the second gear (19).  In use, the second finger presser (22) functions to press the other finger of the fingers in conjunction with the first finger presser (22). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/29/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 4 -7 would be allowable if rewritten (without broadening) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner's Comment
Examiner notes that no indication regarding the allowability of the subject matter of claim 8 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Kim (U.S. Patent No. 9,005,092 B2), which shows a device (30) similar to that disclosed by KR '316 (noting that KR '316 was applied above in the rejection claim 1) for attaching and detaching tools in a magazine (100).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722         

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722